DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on [05/11/2020] has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "53" and "84" have both been used to designate “Cross members”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Battery cooling unit” in claim 1 and 5 and “Plurality of battery modules” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens; Mark Charles (US 20220059894 A1, hare in after referred as Stephens) in view of Furukawa K. (WO 2014122904 A1, hereinafter referred as Furukawa) and in further view of Fujimoto; Noriaki (US-6024132-A, hereinafter referred as Fujimoto).
In regards to claim 1, Stephens, Furukawa and Fujimoto disclose the claimed invention.
Stephens discloses a cooling structure of a vehicle battery unit comprising: 
a plurality of battery modules(battery modules 114), arranged at least two in a vehicle width direction and at 5least two in a front-rear direction of a vehicle(see figure 6 and 7); a 
Stephens fail to explicitly disclose a supply pipe configured to introduce refrigerant to the plurality of battery cooling 10units; a discharge pipe configured to discharge the refrigerant from the plurality of battery cooling units; wherein:  15the supply pipe includes a supply pipe portion which passes between the at least two battery modules arranged in the vehicle width direction and connects the plurality of battery cooling units; the discharge pipe includes a discharge pipe portion which passes between the at least two battery modules arranged in the vehicle width direction and connects the plurality of battery 20cooling units; 
However Furukawa disclosed in the art of battery systems that a liquid cooling method is used as a cooling method and a supply pipe(coolant inlet 30i) configured to introduce refrigerant to the plurality of battery cooling 10units(The coolant liquid is injected from the coolant inlet 30i and the injected coolant liquid circulates in the cooling plates 20a to 20d,[0016]),; a discharge pipe(coolant outlet 30o) configured to discharge the refrigerant from the plurality of battery 

However, Fujimoto discloses in the art of flexible hoses, that it is known to provide a flexible hose or pipe in which the supply pipe portion and the discharge pipe portion have bellows pipe portions which are made of resin and can be expanded or contracted in the front-rear direction and curved pipe portions which are made of resin and bend in the vehicle width direction (“The flexible hose of the present invention is an expansible and contractible hose composed of a bellows hose wall comprising an inner wall and an outer wall each made of a soft resin”, Col 2, line 10-13). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Stephens as modified, by the teachings of Fujimoto such that the coolant inlet 30i portion and the coolant outlet 30o portion of Stephens as modified further incorporates bellows pipe portions in to these inlet and outlet portions, which are made of resin and the curved pipe portions which is also made of resin that allow the coolant pipe portions to be capable of bending, expanding and contracting in different direction as needed due to the nature of the flexibility of the piping material as taught by Fujimoto. 
In regards to claim 2, Stephens, Furukawa and Fujimoto disclose the claimed invention. 
Stephens fails to disclose wherein the supply pipe and the discharge pipe are arranged such that the heights are substantially constant.
However, Furukawa discloses wherein the supply pipe (coolant inlet 30i) and the discharge pipe (coolant outlet 30o) are arranged such that the heights are substantially constant (see figure 1, where the coolant inlet 30i and the coolant outlet 30o heights are substantially .
Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens; Mark Charles (US 20220059894 A1, hare in after referred as Stephens) in view of Furukawa K. (WO 2014122904 A1, hereinafter referred as Furukawa), Fujimoto; Noriaki (US-6024132-A, hereinafter referred as Fujimoto) and in further view of KOMAKI T (WO 2017033412 A1, hereinafter referred as Komaki).
In regards to claim 3, Stephens, Furukawa, Fujimoto and Komaki disclose the claimed invention.
Stephens as modified by Furukawa and Fujimoto fails to disclose wherein:  30each battery cooling unit includes a supply-side connection portion connected to a supply pipe joint portion of the supply pipe portion and a discharge-side connection portion connected to a discharge pipe joint portion of the discharge pipe portion; and  16 the supply-side connection portion and the discharge-side connection portion are offset in the front-rear direction.
However, Komaki discloses in the art of battery system and electric vehicles, that each battery cooling unit includes a supply-side connection portion(32 of inflow side circulation path, see fig 11) connected to a supply pipe joint portion(22 of inflow side circulation path ) of the supply pipe portion(coolant pipe 21 of 8X, inflow side circulation path) and a discharge-side connection portion(32 of the recirculation side circulation path 8Y, see figure 11) connected to a discharge pipe joint portion(22 of the recirculation side circulation path 8Y) of the discharge pipe portion (coolant pipe 21 of the recirculation side circulation path 8Y) ; and  16 the supply-side 

    PNG
    media_image1.png
    458
    349
    media_image1.png
    Greyscale


In regards to claim 4, Stephens, Furukawa, Fujimoto and Komaki disclose the claimed invention.
Stephens as modified fails to disclose wherein 5at least one of the supply-side connection portions and the discharge-side connection portion and the supply pipe joint portion and the discharge pipe joint portion overlaps in the vehicle width direction.
However Komaki discloses wherein 5at least one of the supply-side connection portions (32 of inflow side circulation path, see fig 11) and the discharge-side connection portion (32 of the recirculation side circulation path 8Y, see fig 11) and the supply pipe joint portion(22 of inflow side circulation path) and the discharge pipe joint portion (22 of the recirculation side circulation path 8Y) overlaps in the vehicle width direction(see annotated reference above, showing the “overlap” feature in rectangle from left to right direction along the length of plurality of heat exchangers,3 for cooling the unit cells of the battery unit, 2). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Stephens as modified, by the teachings of Komaki such that at least one of the supply-side connection portion and the discharge-side connection portion and the supply pipe joint portion and the discharge pipe joint portion overlaps in the vehicle width direction in order to provide both supply and discharge pipe joints and side connections on the same surface of the heat exchanger or cooling element, with out extending or adding extra pipe portions.

Allowable Subject Matter
Claim 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TAKIZAWA; Daijiro (US 20170305293 A1) discloses a vehicle power source system and a cooling circuit which can cool a high-voltage battery and high-voltage system equipment in an ensured fashion even by cooling the high-voltage battery and the high-voltage system equipment using a single cooling circuit and which can suppress the delivery capacity of a cooling pump by reducing a pressure loss.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIRHANU WELDETENSI whose telephone number is (571)272-9833. The examiner can normally be reached Monday to Friday 8:30am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BIRHANU DAMTEW WELDETENSI/Examiner, Art Unit 3763                                                                                                                                                                                                        

/CASSEY D BAUER/Primary Examiner, Art Unit 3763